Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 10, 2016

                                           No. 04-16-00505-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On August 8, 2016, Relator filed a petition for writ of mandamus. This court has
determined that we do not have jurisdiction over this petition. The petition is DISMISSED FOR
LACK OF JURISDICTION. The court’s opinion will issue at a later date.


           It is so ORDERED on August 10, 2016.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 307125, styled State v. Robert Martinez, pending in the County Court at
Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.